                          Case 1:19-cv-09017-JLC Document 38 Filed 12/22/20 Page 1 of 1




                                 December 21, 2020



David McCraw                     VIA ECF
Vice President & Deputy
General Counsel
                                 The Honorable James L. Cott
T 212 556 4031
                                 United States District Court
mccraw@nytimes.com               Southern District of New York
620 8th Avenue                   Daniel Patrick Moynihan United States Courthouse
New York, NY 10018               500 Pearl Street
nytimes.com
                                 New York, NY 10007

                                 Re:    The New York Times Company et al. v. Customs & Border
                                        Protection, No. 19-cv-09017



                                 Dear Judge Cott:

                                 I am counsel for The New York Times Company (“The Times”) and
                                 reporter Caitlin H. Dickerson in the above-captioned action brought
                                 against the Customs and Border Protection (“CBP”) pursuant to the
                                 Freedom of Information Act. I write respectfully, on behalf of Plaintiffs,
                                 to provide a status update regarding this action.

                                 Ms. Dickerson has left The Times and will be joining The Atlantic in
                                 2021. Ms. Dickerson intends to pursue further release of the documents at
                                 issue in this case with her future employer. Accordingly, The Times seeks
                                 to withdraw its claims against CBP.

                                 We thank the Court for its consideration of this matter.

                                 Respectfully submitted,




                                 David McCraw

                                 cc: All counsel of record (via ECF)
